Citation Nr: 0523749	
Decision Date: 08/29/05    Archive Date: 09/09/05	

DOCKET NO.  96-13 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
He served in Vietnam from September 1966 to September 1967 as 
a mechanic's helper with the Headquarters and Headquarters 
Battery, 2nd Battalion, 9th Artillery.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in June 2004 at which time it was remanded 
for procedural and substantive purposes.  The record shows 
the veteran was accorded a comprehensive psychiatric 
examination by VA in September 2004 and he gave testimony at 
a hearing before the undersigned Traveling member of the 
Board sitting at the Boston RO in May 2005.  

The record reflects that in an April 2005 communication, the 
veteran withdrew his appointment of the Disabled American 
Veterans as his representative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in Vietnam.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to assist and notify claimants with regard 
to appeals.  However, the Board finds it unnecessary to 
address the applicability of the VCAA to the claim for 
service connection for PTSD in view of the favorable 
disposition reached herein.  The Board notes that the veteran 
was accorded a personal hearing before the undersigned 
Traveling member of the Board at the Boston in May 2005.  
Additionally, he was accorded a special psychiatric 
examination by VA in September 2004.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the fact 
or chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2005).  

VA medical evidence of record establishes that the veteran 
has been diagnosed with PTSD resulting from stressful 
experiences while serving in Vietnam.  

The veteran's personnel records disclose that he served in 
Vietnam from September 1966 to September 1967.  While there, 
his principal duty assignment was as a mechanic's helper with 
the Headquarters and Headquarters Battery, 2nd Battalion, 9th 
Artillery.  He participated in the Vietnam Counter Offensive 
Phase II.  

Unit history extracts provided by the United States Armed 
Services Center for Research of Unit Records document that 
during 1967, the members of the veteran's unit saw combat 
action on a regular basis.  The unit history documents 
numerous combat assaults and enemy offenses.  The stressor 
information provided by the veteran includes recollections of 
his involvement in incidents of enemy attacks in and around 
Pleiuku.  The Board finds the aforementioned information 
reasonably sufficient to verify the veteran was an actual 
participant in combat operations.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); 38 C.F.R. § 3.102.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such disease or injury, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); See 
also Pentecost, supra.  

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) opined that the fact that a veteran who had a 
known combat military occupational specialty and was 
stationed with a unit that was present while enemy attacks 
occurred was strongly suggestive that the veteran was in fact 
exposed to such attacks.  As noted in Suozzi v. Brown, 10 
Vet. App. 307 (1997), a stressor need not be corroborated in 
every detail.  There is no requirement in case law that there 
needs to be a high level of exposure to combat.  
Corroboration of the veteran's personal participation in such 
events is not necessary.  Pentecost at 128.  

In this case, the Board accepts the veteran's basic assertion 
that he was exposed to enemy fire while serving in Vietnam.  
The veteran has a diagnosis of PTSD and the PTSD has been 
reported to be related to his service in Vietnam.  Clearly, 
the evidence of record is at least in relative equipoise.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


